Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments, filed on 12/13/2021, with respect to the rejection(s) of claim(s) 1-9 under Kuroda et al, Umemoto et al, Hanada et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okamoto et al (US 5877829) ,Aminaka (US 6064457) and Choi et al (US 20030206257).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1,6,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (US 5877829) in view of Aminaka (US 6064457) and in view of Choi et al (US 20030206257)
Regarding Claim 1,
Okamoto et al discloses (Fig. 5a,5b) A light control film (Liquid crystal 43), comprising: a first transparent substrate (41b): a first transparent electrode layer (not shown, in specification it says the transparent electrodes provided therein, column 10, lines 25-35): a light control layer (43) which contains a liquid crystal compound, and which enables switching between a light 
Okamoto et al does not disclose wherein the first transparent substrate has a front retardation of 50 nm or less, wherein the second transparent substrate has a front retardation of 50 nm or less, and wherein the light control film has a total light transmittance of from 85% to 99% in the light transmitting state.
Aminaka discloses wherein the first transparent substrate has a front retardation of 0.6nm which is 50 nm or less (column 22, lines 20-25), wherein the second transparent substrate has a front retardation of 3nm which is 50 nm or less (column 23, lines 54-56).
Choi et al discloses wherein the light control film has a total light transmittance of 90% [0001],[0011],[0014])which is an overlapping range of the claimed from 85% to 99% in the light transmitting state. 
It would have been obvious to one of ordinary skill in the art to modify Okamoto et al to include Aminaka’s first transparent substrate has a front retardation of 50 nm or less, wherein the second transparent substrate has a front retardation of 50 nm or less motivated by the desire to provide a bright display to further include Choi et al’s light control films high transmittance motivated by the desire to enhance transmission efficiencies (ABSTRACT).
Regarding Claim 6,
In addition to Okamoto et al, Aminaka, and Choi et al, Choi et al discloses wherein the light control film has a total light transmittance of from 85% to 99% in each of the light transnitting state and the light scattering state [0033].
Regarding Claim 7,
In addition to Okamoto et al, Aminaka, and Choi et al, Okamoto et al discloses (Fig. 4a,Fig. 4b, Fig. 18) comprising in an order from a viewer side: a liquid crystal panel (10) including a liquid crystal cell a viewer-side polarizing plate (37,38) arranged on the viewer side of the liquid crystal cell and a back surface-side polarizing plate arranged on an opposite side to the viewer side of the liquid crystal cell: the light control film of claim 1: and a surface light source (11) device configured to emit, from a light emitting surface opposed to the light control film. light having directivity in an approximately normal direction of the light emitting surface.

Claim 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (US 5877829) and of Aminaka (US 6064457) and of Choi et al (US 20030206257) in view of Nashiki et al (US 20130258570)
Regarding Claim 2,
Okamoto et al, Aminaka, and Choi et al discloses everything as disclosed above.
Okamoto et al, Aminaka, and Choi et al do not disclose a refractive index adjusting layer between the first transparent substrate and the first transparent electrode layer and or between the second transparent substrate and the second transparent electrode layer.
Nashiki et al discloses a refractive index adjusting layer between the first transparent substrate and the first transparent electrode layer and or between the second transparent substrate and the second transparent electrode layer.[0017]
It would have been obvious to one of ordinary skill in the art to modify Okamoto et al, Aminaka, and Choi et al to include Nashiki et al’s refractive index adjusting layer between the .
Claim 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (US 5877829) and of Aminaka (US 6064457) and of Choi et al (US 20030206257) in view of Ishikawa et al (US 20070263145)
Regarding Claim 3,
Okamoto et al, Aminaka, and Choi et al discloses everything as disclosed above.
Okamoto et al, Aminaka, and Choi et al do not disclose an antireflection layer on an opposite side to a side of the first transparent substrate on which the first transparent electrode layer is arranged and or on an opposite side to a side of the second transparent substrate on which the second transparent electrode layer is arranged.
Ishikawa et al discloses (Fig. 3) an antireflection layer (26) on an opposite side to a side of the first transparent substrate  (15)on which the first transparent electrode layer is arranged.
It would have been obvious to one of ordinary skill in the art to modify Okamoto et al, Aminaka, and Choi et al to include Ishikawa et al’s antireflection layer (26) on an opposite side to a side of the first transparent substrate (15) on which the first transparent electrode layer is arranged motivated by the desire to suppress a phase difference change under high humidity or temperature conditions [0039],[0049].
Claim 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (US 5877829) and of Aminaka (US 6064457) and of Choi et al (US 20030206257) in view of Kuroda et al (US 20080170294)
Regarding Claim 4,
Okamoto et al, Aminaka, and Choi et al discloses everything as disclosed above.
Okamoto et al, Aminaka, and Choi et al do not disclose the first transparent substrate and the second transparent substrate each contain a cycloolefin-based resin. 
Kuroda et al discloses the first transparent substrate and the second transparent substrate each contain a cycloolefin-based resin.[0013]
It would have been obvious to one of ordinary skill in the art to modify Okamoto et al, Aminaka, and Choi et al to include Kuroda et al’s first transparent substrate and the second transparent substrate each contain a cycloolefin-based resin motivated by the desire to create an efficient substrate.

Claim 5, is/are rejected under 35 U.S.C. 103 as being unpatentable Okamoto et al (US 5877829) and of Aminaka (US 6064457) and of Choi et al (US 20030206257) in view of Bai et al (US 7439000)
Regarding Claim 5,
Okamoto et al, Aminaka, and Choi et al discloses everything as disclosed above.
Okamoto et al, Aminaka, and Choi et al do not disclose wherein the light control film has a haze of 15% or less in the light transmitting state.

It would have been obvious to one of ordinary skill in the art to modify Okamoto et al, Aminaka, and Choi et al to include Bai et al’s light control film has a haze of 5% or less which is overlapping the range of 15% or less in the light transmitting state motivated by the desire to provide a bright display. (column 2, lines 1-6)
Claim 8,9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (US 5877829) and of Aminaka (US 6064457) and of Choi et al (US 20030206257) in view of Kushida et al (US 6559909)
Regarding Claim 8,
Okamoto et al, Aminaka, and Choi et al discloses everything as disclosed above.
Okamoto et al, Aminaka, and Choi et al do not disclose wherein the surface light source device is configured to emit light which has directivity in the approximately normal direction of the light emitting surface opposed to the light control film. and which contains a linearly polarized light component that vibrates in a specific direction at a high ratio. and wherein a vibration direction of the linearly polarized light component is approximately parallel to a transmission axis of the back surface-side polarizing plate.
Kushida et al discloses wherein the surface light source device is configured to emit light which has directivity in the approximately normal direction of the light emitting surface opposed to the light control film. and which contains a linearly polarized light component that vibrates in a specific direction at a high ratio. and wherein a vibration direction of the linearly 
	It would have been obvious to one of ordinary skill in the art to modify Okamoto et al, Aminaka, and Choi et al to include Kushida et al’s light source device is configured to emit light which has directivity in the approximately normal direction of the light emitting surface opposed to the light control film. and which contains a linearly polarized light component that vibrates in a specific direction at a high ratio. and wherein a vibration direction of the linearly polarized light component is approximately parallel to a transmission axis of the back surface-side polarizing plate motivated by the desire improve the efficiency of the light (column 2, lines 1-10).
Regarding Claim 9,
Okamoto et al, Aminaka, and Choi et al discloses everything as disclosed above.
Okamoto et al, Aminaka, and Choi et al do not disclose wherein the surface light source device includes a light source unit and a light guide plate configured to cause light from the light source unit to enter from a side surface opposed to the light source unit. and to emit the light from a viewer-side surface, and wherein the linearly polarized light component vibrates in a plane approximately parallel to a light guide direction of the light of the light guide plate.
Kushida et al disclose (column 1, lines 8-16) wherein the surface light source device includes a light source unit and a light guide plate (column 1, lines 8-16) configured to cause light from the light source unit to enter from a side surface opposed to the light source unit. and to emit the light from a viewer-side surface, and wherein the linearly polarized light 
would have been obvious to one of ordinary skill in the art to modify Okamoto et al, Aminaka, and Choi et al to include Kushida et al’s light source device includes a light source unit and a light guide plate (column 1, lines 8-16) configured to cause light from the light source unit to enter from a side surface opposed to the light source unit. and to emit the light from a viewer-side surface, and wherein the linearly polarized light component vibrates in a plane approximately parallel to a light guide direction of the light of the light guide plate  motivated by the desire improve the efficiency of the light (column 2, lines 1-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LUCY P CHIEN/Primary Examiner, Art Unit 2871